PER CURIAM.
E. K. appeals from an adjudication of delinquency based upon a finding that he was guilty of burglary of an auto and petty theft.
Appellant challenges the sufficiency of the evidence to sustain the adjudication. We find the point well taken and reverse. The requisite elements to establish an adjudication for aiding and abetting are not present. Perez v. State, 390 So.2d 85 (Fla. 3d DCA 1980); J. O. v. State, 384 So.2d 966 (Fla. 3d DCA 1980); Pack v. State, 381 So.2d 1199 (Fla. 2d DCA 1980); Lockett v. State, 262 So.2d 253 (Fla. 4th DCA 1972); Douglas v. State, 214 So.2d 653 (Fla. 3d DCA 1968); J. L. B. v. State, 396 So.2d 761 (Fla. 3d DCA 1981); J. H. v. State, 370 So.2d 1219 (Fla. 3d DCA 1979); S. S. v. State, 405 So.2d 247 (Fla. 3d DCA 1981).
Reversed and remanded with directions to discharge the defendant.